MEMORANDUM OPINION
                                       No. 04-11-00296-CR

                                         Valentine HALE,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CR9120W
                           Honorable Mary D. Roman, Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: December 14, 2011

AFFIRMED

           Based on Valentine Hale’s plea of true to violating the terms of his community

supervision, the trial court revoked Hale’s community supervision and sentenced him to five

years imprisonment. Hale’s court-appointed attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel

concludes that the appeal has no merit. Counsel provided Hale with a copy of the brief and

informed him of his right to review the record and file his own brief. See Nichols v. State, 954
                                                                                    04-11-00296-CR


S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). Hale did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Hale wish to seek further review of this case by the Texas

Court of Criminal Appeals, Hale must either retain an attorney to file a petition for discretionary

review or Hale must file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of: (1) the date of this opinion; or (2) the

date the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2.

Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See

TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements

of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 Catherine Stone, Chief Justice

DO NOT PUBLISH




                                               -2-